George, J.
1. The act of 1916 (Acts 1916, p. 88), amending the act of 1909 (Acts 1909, p. 123), establishing a board of osteopathic examiners, by extending the provisions of the original act to all other non-drug-giving practitioners except Christian Scientists and masseurs, is unconstitutional, because it seeks to import into the act to be amended matter not germane to it and not indicated by its caption, and therefore offends against the constitutional provision that “No law or ordinance shall pass which refers to more than one subject-matter, or contains matter different from what is expressed in the title thereof.” Civil Code, § 6437.
2. The court erred in overruling the demurrer based upon the ground indicated in the preceding note, and in refusing a new trial.

Judgment reversed.


All the Justices concur, except Fish, O. J., absent, and Gilbert, J., dissenting.